Title: To James Madison from James B. Pleasants, 15 January 1820
From: Pleasants, James B.
To: Madison, James


[…]
Brookeville Jany 15. 1820
The reason I would not request thy opinion on my progect for navigation was in the first place the difficulty of deciding from an imperfect sketch and the ill use I knew had been made of Great names and private opinions given in confidence. I have taken the liberty of inclosing a letter to thee directed to the Governor of Virginia on the same subject probably better suited to the present state of american finances and quite as efficient as the other if on looking over the inclosed letter thou should think it worthe the trouble I will thank thee to forward it as directed.
That from strict attention to national interests thy knowledge of the minutia of mechanicks should not be perfect is probable but from a conversation I once had with thee I cannot doubt a scientific general acquaintance the conversation I allude to was respecting a method of distroying ships of war and it may not be improper to state my object was not to di[s]troy life but to save it my intention was to make it plain that they might be distroyed with certainty and then make an arrangement by which they the British would not cruise ne⟨ar⟩ the land and we would not use our submarine Boat but I soon found the attention of the Executive could not be diverted from a very great pressure of public business at that critical time
James B Pleasants
